DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 SIDNEY F. DINERSTEIN, a Palm Beach Gardens registered voter and
                       qualified elector,
                          Appellant,

                                    v.

 SUSAN BUCHER, in her official capacity as Supervisor of Elections for
  Palm Beach County, THE CITY OF PALM BEACH GARDENS, and
   PATRICIA SNIDER, in her capacity as City Clerk for Palm Beach
                             Gardens,
                             Appellee.

                              No. 4D18-901

                          [January 17, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; G. Joseph Curley, Jr., Judge; L.T. Case No. 50-2018-CA-
001408-XXXX-MB.

  James D’Loughy of Advisorlaw, PLLC, Palm Beach Gardens, and
Dodger L. Arp, West Palm Beach, for appellant.

   R. Max Lohman and Abigail F. Jorandby of Lohman Law Group, P.A.,
West Palm Beach, for appellees, The City of Palm Beach Gardens and
Patricia Snider.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.